DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller 2,474,319 in view of Shim 6,488,318.
In regard to claim 1, Muller discloses (fig. 2A) a pipe-fitting device capable of easily connecting pipes having different diameters, comprising:
a fitting body 3 comprising a first end portion having a first externally threaded portion 4, a first channel portion 6 having a first inner diameter formed at a first depth from a first open end of the fitting body;
a fixing nut 8, the fixing nut having an internally threaded portion for rotatably coupling the fixing nut to the first externally threaded portion of the fitting body and configured to fix the first pipe through rotational tightening;
a collet 14  in the fixing nut;
a first fitting body packing 10 disposed inside the fitting body proximate to the first depth and adjacent the collet 14; and
a fixing nut packing 12 located inside the fixing nut 8, the fixing nut packing 12 separated from of the first fitting body packing 10 by the collet 14.
Wolfram et al. discloses the pipe fitting device as described above, but does not disclose the second side of the fitting body having a similar type threaded fixing nut and fixing nut packing for connecting the second pipe 2 to the first pipe 1, or supplying the fitting body with two differently sized bores.
However, it would have been obvious to one of ordinary skill in the art to make the connection structure of the second side the same as that of the first side because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Additionally, Shim teaches that it is common and well known in the art to provide a similar type pipe-fitting device with a fitting body for either connecting pipe ends with similar diameters (see fig. 3) or with a fitting body for connecting two pipes (see fig. 10) where one end of the fitting body has a smaller channel than the other end.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fitting body 3 of Muller to include an opposite end that has a fixing nut and packing where the opposite end is of a different diameter because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 2, wherein the fitting body (3 in fig. 2A of Muller.) further comprises a tapered inclined surface 6 formed inside proximate to each open end of the fitting body such that when the first pipe and the second pipe are inserted into the fitting body, a gap is formed between the fitting body and the first pipe and between the fitting body and the second pipe.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller 2,474,319 in view of Shim 6,488,318 as applied to claim 1 above, and further in view of Blackwell 5,908,211.
Muller in view of Shim discloses a pipe fitting as described above, but does not disclose the use of tape to hold two elements of the fitting in position relative to each other prior to complete connection of the joint. Blackwell et al. teaches that it is common and well known in the art to use adhesive tape to hold different elements 10, 11 of a pipe connection together until a final connection between the two fitting members is complete (see col. 3, lines 40- col. 4, line 2). Therefore it would have been obvious to one of ordinary skill in the art to use tape to hold two elements of the fitting of Muller in view of Shim together until a final connection between the fitting members was made, as taught by Blackwell.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6 have been considered but are moot because of the new ground of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679